Case: 19-60376     Document: 00515721462          Page: 1   Date Filed: 01/27/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 27, 2021
                                   No. 19-60376                          Lyle W. Cayce
                                                                              Clerk

   Fernando Munoz-Rivera, also known as Fernando
   Rivera Munoz, also known as Martin Alvarez, also
   known as Edgar Gonzalez-Munoz, also known as Rivera
   Munoz,

                                                                    Petitioner,

                                         versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                   Respondent.


                    On Petition for Review of an Order of the
                        Board of Immigration Appeals


   Before Owen, Chief Judge, and Graves and Ho, Circuit Judges.
   Per Curiam:
          The question presented in this case is whether the use of an
   unauthorized social security number constitutes a crime involving moral
   turpitude (CIMT) such that Fernando Munoz-Rivera is ineligible for
   cancellation of his removal to Mexico. Because we answer in the affirmative,
   we dismiss the petition for review.
Case: 19-60376          Document: 00515721462               Page: 2       Date Filed: 01/27/2021




                                            No. 19-60376


                                                  I
          Fernando Munoz-Rivera, a Mexican citizen, entered the United
   States near Laredo, Texas in 2010 without being admitted or paroled. In
   2015, Munoz-Rivera was convicted of the use of an unauthorized social
   security number in violation of 42 U.S.C. § 408(a)(7)(B). The Department
   of Homeland Security later charged Munoz-Rivera with being removable as
   an alien convicted of a CIMT under § 212(a)(2)(A)(i)(I) of the Immigration
   and Nationality Act (INA), 8 U.S.C. § 1182(a)(2)(A)(i)(I). Munoz-Rivera
   denied the charge, asserting that he had not been convicted of a CIMT and
   that he intended to seek cancellation of removal under §240A(b)(1) of the
   INA, 8 U.S.C. § 1229b(b)(1).
          After allowing the parties to brief whether the § 408(a)(7)(B) offense
   constitutes a CIMT, the Immigration Judge (IJ) agreed with the
   Government, sustaining the charges against Munoz-Rivera, pretermitting his
   application for cancellation of removal, and ordering that he be removed.
   The Board of Immigration Appeals (BIA) dismissed Munoz-Rivera’s appeal,
   agreeing with the IJ that Munoz-Rivera was ineligible for cancellation of
   removal because his conviction for use of an unauthorized social security
   number was a CIMT. Munoz-Rivera filed a timely petition for review.
                                                  II
          This court reviews de novo the BIA’s determination of whether an
   offense qualifies as a CIMT but defers to the BIA’s interpretation of the term
   “moral turpitude.” 1 Our court has observed that “[t]he INA does not define
   the term ‘moral turpitude’ and legislative history does not reveal
   congressional intent regarding which crimes are turpitudinous. Instead,



          1
              Villegas-Sarabia v. Sessions, 874 F.3d 871, 877 (5th Cir. 2017).




                                                  2
Case: 19-60376           Document: 00515721462             Page: 3      Date Filed: 01/27/2021




                                            No. 19-60376


   Congress left the interpretation of this provision to the BIA and
   interpretation of its application to state and federal laws to the federal
   courts.” 2
           Under 8 U.S.C. § 1182(a)(2)(A)(i)(I), an alien is inadmissible into the
   United States if she has been convicted of a CIMT. 3 Section 1229b provides
   that an alien is ineligible for cancellation of her removal if she has been
   convicted of an offense under § 1182(a)(2). 4 Thus, if the offense of which
   Munoz-Rivera was convicted constitutes a CIMT, Munoz-Rivera is
   pretermitted from applying for cancellation of his removal, we are without
   jurisdiction to review the removal order, and the petition for review must be
   dismissed. 5
           The criminal statute at issue provides:
           Whoever—
           (7) for the purpose of causing an increase in payment
           authorized under this subchapter (or any other program
           financed in whole or in part from Federal funds), or for the
           purpose of causing a payment under this subchapter (or any
           such other program) to be made when no payment is
           authorized thereunder, or for the purpose of obtaining (for
           himself or any other person) any payment or any other benefit
           to which he (or such other person) is not entitled, or for the
           purpose of obtaining anything of value from any person, or for
           any other purpose—


           2
               Rodriguez-Castro v. Gonzales, 427 F.3d 316, 319-20 (5th Cir. 2005) (internal quo-
   tation marks and citations omitted).
           3
               8 U.S.C. § 1182(a)(2)(A)(i)(I).
           4
               8 U.S.C. § 1229b(b)(1)(C).
           5
            See 8 U.S.C. § 1252(a)(2)(C); Fuentes-Cruz v. Gonzales, 489 F.3d 724, 727 (5th
   Cir. 2007) (per curiam).




                                                  3
Case: 19-60376          Document: 00515721462               Page: 4       Date Filed: 01/27/2021




                                            No. 19-60376


                 (B) with intent to deceive, falsely represents a number
          to be the social security account number assigned by the
          Commissioner of Social Security to him or to another person,
          when in fact such number is not the social security account
          number assigned by the Commissioner of Social Security to
          him or to such other person . . . shall be guilty of a felony . . . . 6
   Deferring to the BIA’s interpretation, we have explained:
          Moral turpitude refers generally to conduct that shocks the
          public conscience as being inherently base, vile, or depraved,
          and contrary to the accepted rules of morality and the duties
          owed between persons or to society in general. Moral
          turpitude has been defined as an act which is per se morally
          reprehensible and intrinsically wrong, or malum in se, so it is
          the nature of the act itself and not the statutory prohibition of
          it which renders a crime one of moral turpitude. Among the
          tests to determine if a crime involves moral turpitude is
          whether the act is accompanied by a vicious motive or a corrupt
          mind. 7
              “This court uses a categorical approach to determine whether a
   particular crime meets the BIA’s definition of a CIMT.” 8 The categorical
   approach “focuses on the inherent nature of the crime, as defined in the
   statute . . . rather than the circumstances surrounding the particular
   transgression.” 9 “When applying the categorical approach, the statute must
   be read as the minimum criminal conduct necessary to sustain a conviction
   under the statute.” 10 For Munoz-Rivera to have committed a CIMT,


          6
              42 U.S.C. § 408(a)(7)(B).
          7
            Omagah v. Ashcroft, 288 F.3d 254, 259-60 (5th Cir. 2002) (quoting Hamdan v.
   INS, 98 F.3d 183, 186 (5th Cir. 1996)).
          8
              Villegas-Sarabia v. Sessions, 874 F.3d 871, 877 (5th Cir. 2017).
          9
              Id. (quoting Amouzadeh v. Winfrey, 467 F.3d 451, 455 (5th Cir. 2006)).
          10
               Id. (quoting Rodriguez-Castro v. Gonzales, 427 F.3d 316, 320 (5th Cir. 2005)).




                                                  4
Case: 19-60376            Document: 00515721462            Page: 5      Date Filed: 01/27/2021




                                            No. 19-60376


   therefore, the minimum conduct criminalized under § 408(a)(7)(B) must
   constitute moral turpitude.
            Under this court’s precedents, the § 408(a)(7)(B) offense
   categorically constitutes a CIMT. “This Court has repeatedly held that
   crimes including an element of intentional deception are crimes involving
   moral turpitude.” 11 Similarly, “[t]his court’s precedent firmly establishes
   that ‘[c]rimes including dishonesty or lying as an essential element involve
   moral turpitude.’” 12            A § 408(a)(7)(B) offense necessarily involves
   intentional deception: a person commits the offense if, “with intent to
   deceive”, she “falsely represents a number to be the social security account
   number . . assigned . . . to [her] or to another person” when that number has
   not been assigned to her or such other person. 13 The offense is a CIMT
   rendering Munoz-Rivera ineligible for cancellation of his removal.
           Our decision in Hyder v. Keisler 14 further supports our conclusion. In
   that case, the court held that § 408(a)(7)(B)’s sister offense, § 408(a)(7)(A),
   constituted a CIMT. 15 Subsection (A) provides that one commits a felony if
   she:
           for any other purpose—
                       (A) willfully, knowingly, and with intent to deceive, uses
                       a social security account number, assigned by the
                       Commissioner of Social Security . . . on the basis of false



           11
                Fuentes-Cruz v. Gonzales, 489 F.3d 724, 726 (5th Cir. 2007) (per curiam).
           12
              Villegas-Sarabia, 874 F.3d at 881 (second alteration in original) (quoting Hyder v.
   Keisler, 506 F.3d 388, 391 (5th Cir. 2007)).
           13
                See 42 U.S.C. § 408(a)(7)(B).
           14
                506 F.3d 388 (5th Cir. 2007).
           15
                Id. at 393.




                                                  5
Case: 19-60376           Document: 00515721462             Page: 6   Date Filed: 01/27/2021




                                            No. 19-60376


                      information furnished to the Commissioner of Social
                      Security by h[er] or by any other person . . . . 16
   The court reasoned: “Hyder was convicted of a crime that involves
   dishonesty as an essential element. As our precedents make clear, such a
   crime falls well within this circuit’s understanding of the definition of
   CIMT.” 17         Just as § 408(a)(7)(A) involves dishonesty as an essential
   element, so too does § 408(a)(7)(B).
           Munoz-Rivera argues that the broad statutory language, criminalizing
   the use of an unauthorized social security number for “any . . . purpose,”
   could include a non-turpitudinous purpose, and therefore the crime is not
   categorically one involving moral turpitude. However, the same “any . . .
   purpose” language applied to the § 408(a)(7)(A) offense discussed in Hyder,
   and the court nevertheless held that the offense was a CIMT. 18 The reason
   is simple: “[i]n determining whether an offense is a CIMT, ‘[w]e concentrate
   on the inherent nature of the crime, as defined in the statute concerned,
   rather than the circumstances surrounding the particular transgression.’” 19
   In other words, as the BIA recognized, “the conduct considered
   turpitudinous is the intentional deception itself, regardless of the purpose of
   the deception.”           “The particular circumstances surrounding [Munoz-
   Rivera’s] conviction, such as the light sentence and his possible lack of a
   ‘vicious motive,’ are not relevant to our analysis.” 20



           16
                42 U.S.C. § 408(a)(7)(A).
           17
                Hyder, 506 F.3d at 392.
           18
                Id. at 390-91.
           19
             Id. at 391 (second alteration in original) (quoting Omagah v. Ashcroft, 288 F.3d
   254, 260 (5th Cir. 2002)).
           20
                Hyder, 506 F.3d at 392.




                                                 6
Case: 19-60376         Document: 00515721462               Page: 7       Date Filed: 01/27/2021




                                           No. 19-60376


           Munoz-Rivera argues that the offense cannot categorically constitute
   a CIMT unless the deception is accompanied by some further aggravating
   element, “such as either an element involving the specific intent to defraud
   the government or an element which necessarily causes harm to another
   person directly or to the government and society at large by impairing or
   obstructing a function of the government.”                   Munoz-Rivera bases this
   argument on the at-times qualified language this court has used in its analysis
   of the relationship between deception and moral turpitude. 21 However,
   Munoz-Rivera fails to appreciate that both this court and the BIA—to which
   we accord “considerable deference” in interpreting moral turpitude 22—
   understand the offender’s deceptive intent to be dispositive. 23 In other
   words, deceptive intent is sufficient for an offense to constitute a CIMT.
           Assuming, arguendo, that conviction under the operative statute
   requires a further aggravating element beyond deceptive intent, we are
   satisfied that such an element is present. Conviction under § 408(a)(7)(B)
   necessarily involves conduct that obstructs the function of government. As
   the government correctly points out, the use of an unauthorized social
   security number “disrupts the ability of the government to oversee the
   management of social security accounts; impacts legitimate tax collection




           21
             See, e.g., id. at 391 (“We have repeatedly emphasized that crimes whose essential
   elements involve fraud or deception tend to be CIMTs.” (emphasis added)).
           22
             Mercado v. Lynch, 823 F.3d 276, 278 (5th Cir. 2016) (per curiam) (internal
   quotation marks omitted) (quoting Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007)).
           23
             See Villegas-Sarabia v. Sessions, 874 F.3d 871, 881 (5th Cir. 2017) (specifically
   holding that misprision of a felony is a CIMT because it “necessarily entails deceit” (inter-
   nal quotation marks and citation omitted)); In re Jurado-Delgado, 24 I. & N. Dec. 29, 35
   (BIA 2006) (“[T]he intent to mislead . . . is the controlling factor.”).




                                                 7
Case: 19-60376           Document: 00515721462                   Page: 8   Date Filed: 01/27/2021




                                              No. 19-60376


   efforts; and imposes a public cost in efforts to protect personal information.”
   In other words, a § 408(a)(7)(B) offense necessarily harms the government. 24
           We are mindful of circuit disagreement as to whether § 408(a)(7)(B)
   constitutes a CIMT. 25 However, in Hyder, we specifically rejected the Ninth
   Circuit’s holding in Beltran-Tirado. 26 In Beltran-Tirado, the Ninth Circuit
   considered the precise issue before this court today: whether a violation of 42
   U.S.C. § 408(g)(2), recodified as § 408(a)(7)(B), constitutes a CIMT. The
   Hyder court “decline[d] to follow Beltran-Tirado in exempting social security
   number misuse from CIMT status” because “to follow the Ninth Circuit’s
   reasoning would require us to ignore our existing precedents, which establish
   that crimes involving intentional deception as an essential element are
   generally CIMTs.” 27 We once again decline to follow Beltran-Tirado.
                                          *        *         *
           Munoz-Rivera was convicted of an offense that categorically involves
   moral turpitude. Thus, his application for cancellation of removal is
   pretermitted. We DISMISS his petition for review.


           24
              Cf. Hyder, 506 F.3d at 392 (“Moreover, the fact that the government was the
   only victim does not negate a finding that the offense is a CIMT . . . .”).
           25
             Compare Moreno-Silva v. U.S. Att’y Gen., 481 F. App’x 611, 613 (11th Cir. 2012)
   (per curiam) (holding that the BIA reasonably interpreted § 408(a)(7)(B) crimes to
   categorically constitute CIMTs), and Guardado-Garcia v. Holder, 615 F.3d 900, 903 (8th
   Cir. 2010) (holding the same), with Arias v. Lynch, 834 F.3d 823, 824 (7th Cir. 2016) (“[W]e
   doubt that every violation of the statute necessarily qualifies as a crime involving moral
   turpitude.”), and Ahmed v. Holder, 324 F. App’x 82, 83 (2d Cir. 2009) (“We are not
   persuaded that Syed Iqbal Ahmed’s conviction under 42 U.S.C. § 408(a)(7)(B) is of a
   crime involving moral turpitude.”), and Beltran-Tirado v. INS, 213 F.3d 1179, 1186 (9th Cir.
   2000) (holding that the BIA “erred” in determining that the petitioner’s § 408(a)(7)(B)
   convictions established moral turpitude).
           26
                Hyder, 506 F.3d at 393.
           27
                Id.




                                                   8